UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7745


JAY MIKAL BROOKS,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA; RUSSELL W. DUKE, JR.,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02112-FL)


Submitted:   January 21, 2014              Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Mikal Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jay Mikal Brooks appeals the district court’s order

denying his self-styled motion for a writ of mandamus seeking to

compel the North Carolina courts to release him.                        Brooks alleged

that North Carolina lacked jurisdiction over him because he is a

flesh    and    blood    Moorish       American.       It   appears      that,   without

providing       notice        to     Brooks,    the    district       court    may     have

construed his motion as an initial petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (2012), and dismissed it

without prejudice.             Despite this possible error, see Castro v.

United    States,       540 U.S. 375,   383    (2003),    we    may    affirm    the

district court’s denial of relief on any basis that is apparent

in the record.          See MM ex rel. DM v. Sch. Dist. of Greenville

Cnty., 303 F.3d 523, 536 (4th Cir. 2002).

               We agree with the district court that Brooks’ claim is

patently frivolous.                Federal courts do not have jurisdiction to

compel    state    officials          to   act,    Gurley   v.     Superior     Court    of

Mecklenburg       Cnty.,       411 F.2d 586,   587   (4th      Cir.    1969),    and

mandamus relief is a drastic remedy that should be used only in

extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-

17 (4th Cir. 2003).                Because Brooks did not demonstrate in the

district court a clear right to the relief sought, see In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988),

                                               2
we   grant   leave   to    proceed   in       forma    pauperis     and    affirm   the

district court’s denial of relief.

             We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented     in    the    materials

before   this   court     and   argument       would    not   aid   the    decisional

process.



                                                                             AFFIRMED




                                          3